Citation Nr: 1724874	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-08 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left ankle arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case was remanded for further development in June 2011, and again in February 2016.  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

The Veteran has experienced moderate limitation of motion associated with his left ankle arthritis.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the left ankle arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in June 2012 provided compliant notice.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

The Veteran's medical records, to include service treatment records (STRs) and VA and private medical evidence, were obtained.  

Moreover, the Veteran underwent a VA examination in October 2016 to assess the current status of his left ankle arthritis during the appeal period.  VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).  Moreover, joint testing is to be conducted in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  The October 2016 VA examination is adequate under Correia.  

Additionally, neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the claims below.

II. Rating Criteria

Disability ratings assigned in accordance with VA's Schedule for Rating Disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

The assignment of a particular diagnostic code depends on the facts of the case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based upon such factors as the claimant's medical history, diagnosis, and symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  In determining the present level of a disability in the context of an increased rating claim, the Board must consider applying "staged" ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not applicable in this instance. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2016).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14 ; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

III. Left Ankle 

The Veteran's left ankle disability is currently rated as 10 percent disabling under DC 5003-5271.  38 C.F.R. § 4.71 (2016).  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Id. 

Diagnostic Code 5271 provides that a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating is warranted for marked limitation of motion.  Id.  Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  Id. at Plate II.  The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

According to the Manual, an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion, while an example of marked limitation is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion.  See M-21, III.iv.4.A.3.I.

November 1995 private treatment records diagnose the Veteran with traumatic arthritis of both ankles.  The physician reported limited range of motion in dorsiflexion and inversion, but precise ranges were not noted.

The May 1996 VA feet examination noted that the Veteran reported experiencing pain in the ankle.  The examination report stated that the May 1996 x-rays of the ankle revealed degenerative changes.  The Veteran reported using a cane to ambulate.  Range of motion of the ankle revealed normal plantar flexion and dorsiflexion limited to 15 degrees.

The January 2004 VA examination revealed normal plantar flexion and normal dorsiflexion.  Both feet and ankles appeared normal to the examiner.  The ankles demonstrated no laxity and the feet were not squeezed.  The same examiner saw the Veteran again in July 2004.  At this examination, the Veteran demonstrated impairment of motion of both ankles with dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  The examiner reported that he could not make any comment on the worsening of the Veteran's range of motion, as both ankles appeared normal and did not demonstrate any laxity.  The examiner concluded that the cause of the Veteran's ankle pain was unknown.

In March 2005, a private examiner diagnosed degenerative joint disease in both ankles, hallux limitus of the right foot, and digital and metatarsal deformities bilaterally with gait abnormalities.  X-rays of the ankles revealed degenerative joint disease.  Range of motion was not reported.

April 2005 VA medical records contain x-rays of the Veteran's left ankle, and found the ankle to be normal.

During a June 2008 VA examination, the Veteran reported left foot pain at rest but denied weakness, stiffness or fatigability in the left ankle at rest.  He stated that the left ankle did not give out and did not lock with ambulation, but that he did experience flare-ups.  Active and passive range of motion on the left ankle was tested.  Examination revealed dorsiflexion to 20 degrees, plantar flexion to 40 degrees, and inversion to 30 degrees and eversion to 20 degrees.  He experienced mild pain in the left ankle that began with dorsiflexion 10 to 20 degrees, plantar flexion 30 to 40 degrees, inversion 20 to 30 degrees and eversion 10 to 20 degrees.  It was noted that he reported flare-up pain in the left ankle when standing for more than 15 minutes, walking for more than two minutes, climbing more than one flight of stairs and carrying heavy objects.  There was no left ankle swelling, tenderness or crepitation on examination.  There was also no evidence of abnormal weight bearing in the left foot and/or pain in the Achilles tendon with the left foot.  There was, however, a mild antalgic gait present.  

VA medical records contain February 2009 x-rays that revealed minimal degenerative changes of the left ankle, but otherwise showed the left ankle to be intact.  

At an April 2010 VA examination the Veteran reported that he could stand for 20 minutes and could walk for two blocks.  Examination revealed he had a mild antalgic gait.  There was no abnormal weight bearing and/or pain on manipulation. There was some tenderness with motion over both feet but no edema, weakness or instability.  

In February 2014 a private physician reported that the Veteran's left foot and ankle had 5 degrees of flexion and 10 degrees of dorsiflexion.  The Veteran showed painful motion, weakness, premature fatigability and limited or excess movement due to his chronic left foot strain residuals.  The physician assessed the Veteran's level of severity as moderately severe.  
 
At an August 2014 VA examination, it was found that the left foot ligaments were intact around the ankle and foot, and there was no tenderness on the back or underneath the heel.  Tinel sign was negative and there was no swelling or effusion.  Dorsiflexion was 0-20-10 and plantar flexion 0-40-35.  After repeated use, there was no additional functional loss or functional impairment of the joint.  The examiner opined that pain, weakness, fatigability or incoordination did not significantly limit functional ability when the joint was used repeatedly over a period of time.  

The Veteran's most recent VA examination for his left ankle took place in October 2016.  Examination revealed dorsiflexion to10 degrees, and plantar flexion to 30 degrees.  The Veteran did not report any pain during the examination, and he stated he did not experience flare-ups.  The examiner noted that there was evidence of pain with weight bearing, but no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing, revealing dorsiflexion to 10 degrees, and plantar flexion to 20 degrees.  The examiner opined that pain, weakness, fatigability or incoordination did not significantly limit functional ability when the joint was used repeatedly over a period of time.  Muscle strength was reduced.  There was no atrophy, ankylosis, or laxity on testing.  The Veteran reported that he was unable to walk further than one block due to pain.

The current evaluation contemplates particular pathology productive of painful motion.  It is also consistent with moderate limitation of motion.  38 C.F.R. §§ 4.59, Part 4, Diagnostic Code 5271.  In order to warrant a higher evaluation there must be the functional equivalent of marked limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Applying the pertinent rating criteria to the facts in the instant case, the Board finds that the preponderance of the evidence is against granting a rating in excess of the currently assigned 10 percent rating for the Veteran's left ankle disability under Diagnostic Code 5271.  The Veteran's left ankle disability picture is not shown to be productive of "marked" disability so as to entitle him to the next higher disability rating (the 20 percent maximum rating) under Diagnostic Code 5271.  As shown above, the most recently recorded ranges of plantar flexion were 30 degrees, and ranges of dorsiflexion were to 10 degrees.  The Board does not find this to be productive of "marked" disability.

The Board also notes that the October 2016 results are relatively consistent with all other prior findings, except the February 2014 private report.  Here, the Board finds the February 2014 report to be wildly inconsistent with all other evidence.  In addition, the examiner reported limited or excess motion.  The Board has considered this evidence and finds that the report is inconsistent with other evidence, and of decreased credibility. 

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has also considered the lay statements of record which discuss the Veteran's functional limitations.  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met.  The most probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against increased ratings in excess of 10 percent for the Veteran's service-connected left ankle arthritis.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied.

ORDER

Entitlement to an increased rating for left ankle arthritis is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


